Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00461-CV

                       IN THE INTEREST OF C.A.F. and M.A.F., Children

                     From the 111th Judicial District Court, Webb County, Texas
                                Trial Court No. 2012CVL00082-D2
                           Honorable Monica Z. Notzon, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: November 14, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief, which was due on October 1, 2012, has not been filed. On October 16,

2012, this court ordered appellant to show cause in writing by October 30, 2012, why this appeal

should not be dismissed for want of prosecution. Appellant did not respond. The appeal is

dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). Costs of appeal are

taxed against appellant.

                                                   PER CURIAM